SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A Amendment No. 2 (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 [Fee Required] [ ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [Fee Required] For the Fiscal Year Ended December 31, 2005 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [No Fee Required] For the transition period from to . Commission File No. 0-25108 IWI HOLDING LIMITED (Exact Name of Registrant as Specified in Its Charter) British Virgin Islands (Jurisdiction of Incorporation or Organization) P.O. Box 3340, Dawson Building, Road Town, Tortola, British Virgin Islands Address of Principal Executive Offices Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) As of May 10, 2006 the Registrant had outstanding 2,554,700 shares of Common Stock and 3,644,880 shares of Preferred Stock. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve (12) months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past ninety (90) days. Yes R No (pound) Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 (pound) Item 18R TABLE OF CONTENTS Part I Page ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 ITEM 4. INFORMATION ON THE COMPANY 4 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 7 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 10 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 12 ITEM 8. SELECTED CONSOLIDATED FINANCIAL DATA 13 ITEM 9. THE OFFER AND LISTING 13 ITEM 10. ADDITIONAL INFORMATION 14 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT THE MARKET 15 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 15 Part II 16 ITEM 13. DEFAULTS DIVIDEND ARREARAGES AND DELINQUENCIES 16 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 16 ITEM 15. CONTROLS AND PROCEDURES ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 16 ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 17 Part III ITEM 17. FINANCIAL STATEMENTS 17 ITEM 18. FINANCIAL STATEMENTS 17 ITEM 19. FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES 18 CERTIFICATION 19-20 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION SELECTED CONSOLIDATED FINANCIAL DATA (In thousands, except share data) Year Ended December 31, 2001 2002 2003 2004 2005 Statement of Income Data: Net sales $ 23,280 $ 25,802 $ 22,219 $ 28,554 $ 26,683 Cost of sales 17,751 20,322 18,772 22,309 20,599 Gross profit 5,529 5,480 3,447 6,245 6,084 Operating expenses 5,011 4,990 5,052 5,665 5,815 Income (loss) from operations before the Gain on Trade Settlement 518 490 (1,605 ) 580 269 Gain on Trade Settlement 1,141 - Other income (expense) - net (306 ) (248 ) (299 ) (349 ) (458 ) Income (loss) before income taxes 1,353 242 (1,904 ) 231 (189 ) Income data: Income (tax) benefit 120 36 - - (3 ) Net income (loss) $ 1,473 $ 278 $ (1,904 $ 231 $ (192 ) Net income (loss) per common share $ .58 $ .11 $ (.75 ) $ .09 $ (.08 ) Cash distributions per common share $ - $ - $ - $ - $ - Weighted average number of common shares outstanding 2,554,700 2,554,700 2,554,700 2,554,700 2,554,700 Year Ended December 31, 2001 2002 2003 2004 2005 Balance Sheet Data: Working capital $ 2,569 $ 3,010 $ 1,233 $ 1,528 $ 1,342 Total assets 11,625 14,255 15,327 17,466 18,540 Long-term debt 0 0 0 0 0 Shareholders' equity 3,057 3,335 1,431 1,662 1,470 Risk Factors The nature of the business and industry that the Company operates is very seasonal. This seasonality combined with customer sales concentration and the reliance of consumers using their discretionary disposable income on fashion related products within current economic conditions compounded by the increase in cost of the gold componet of our product presents a potential risk that continued growth may be impacted. The majority of the products that the Company sells are imported from the Peoples Republic of China ("PRC") and Hong Kong and as such reliance on non restrictive trading agreements between the United States of America and these countries is critical. ITEM 4. INFORMATION ON THE COMPANY General IWI Holding Limited ("Company") was incorporated in the British Virgin Islands on February 22, 1993. The Company, through its wholly-owned subsidiary, Imperial World, Inc. ("Imperial"), incorporated in the State of Illinois, is engaged in the design, assembly, merchandising and wholesale distribution of jewelry. The Company provides a broad range of fashionable jewelry targeted at consumers who seek fine jewelry at moderate prices for every day wear. These customers are likely to purchase jewelry at frequent intervals as fashions and styles change.
